MEMORANDUM**
Micrea Pruncut and Emilia Luminita Pruncut’s asylum appeal fails, because they have not shown “that the evidence [they] presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003) (citations omitted).
The fact that Mircea did not receive his favored position immediately upon graduation does not compel a finding of persecution. Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (holding that employment discrimination “is not the type of economic deprivation that rises to the level of persecution”).
Although Mircea was told that he was risking his job by not maintaining control over his students who were criticizing the government, Mircea did not suffer significant physical violence and was not specifically threatened. See Singh v. INS, 134 F.3d 962, 969 (9th Cir.1998) (recognizing a lack of persecution where there is no significant physical violence or specific threats of serious harm).
The Pruneuts failed to satisfy the standard for withholding of deportation because they failed to satisfy the lesser standard required for asylum. See Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.